t c no united_states tax_court dominic calafati petitioner v commissioner of internal revenue respondent docket no 17529-03l filed date p filed a motion for summary_judgment in this sec_6330 i r c proceeding in his petition p disputed r’s notice_of_determination concerning collection action with respect to his tax_liability on the ground that he was not permitted by the irs appeals_office to make an audio recording of his sec_6330 i r c telephone hearing in violation of sec_7521 i r c p informed r before the telephone hearing that he intended to audio record the hearing pursuant to sec_7521 i r c and 121_tc_8 r refused to permit p to audio record the telephone hearing but did not inform him of r’s post-keene policy that a taxpayer could audio record a face-to-face hearing the parties agreed to consider the scheduled telephone hearing convened and then terminated with no substantive issues discussed because p was not allowed to audio record the hearing held sec_7521 i r c does not entitle p to make an audio recording of his sec_6330 i r c telephone hearing with the irs appeals_office held further because of the uncertainty regarding a taxpayer’s ability to audio record a sec_6330 i r c hearing existing at the time of p’s sec_6330 i r c hearing p’s motion for summary_judgment shall be granted in that the case is remanded for further proceedings consistent with this opinion david s brady for petitioner jack t anagnostis for respondent opinion marvel judge this matter is before the court on petitioner’s motion for summary_judgment filed pursuant to rule background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liability for the only issues petitioner raises are whether pursuant to the provisions of sec_7521 petitioner was entitled to audio record his sec_6330 telephone hearing with the internal_revenue_service appeals_office the appeals_office and alternatively whether 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times petitioner was entitled to be informed before the beginning of his sec_6330 telephone hearing of respondent’s post-keene policy that a face-to-face sec_6330 hearing is the only sec_6330 hearing sec_7521 entitles a taxpayer to audio record petitioner was a resident of lansdale pennsylvania when his petition in this case was filed petitioner timely filed his individual federal_income_tax return on date respondent issued a notice_of_deficiency notice in which he determined that petitioner was liable for an income_tax deficiency of dollar_figure and an accuracy- related penalty pursuant to sec_6662 of dollar_figure for petitioner sent a letter dated date to the internal_revenue_service the service appealing the notice but he did not petition this court to review the notice on date respondent assessed the deficiency for on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing with regard to petitioner’s unpaid tax_liability for on or around date petitioner timely submitted a form request for a collection_due_process_hearing sec_6330 hearing in which he contended that the administrative record contains egregious errors and the correction of those errors will mitigate collection activity additionally several procedural errors were committed violating administrative due process on date after petitioner requested his hearing we released our opinion in 121_tc_8 in keene we held that a taxpayer was entitled to audio record a face-to-face sec_6330 hearing under sec_7521 by letter dated date appeals officer paula stanton the appeals officer informed petitioner that his sec_6330 hearing was scheduled to take place on date at the service’s philadelphia pennsylvania appeals_office petitioner’s representative albert wagner mr wagner telephoned the appeals officer to reschedule the hearing for date and to request that the hearing be conducted by telephone mr wagner also advised the appeals officer that he intended to audio record the telephone hearing the appeals officer informed mr wagner that audio recording would not be permitted in response mr wagner stated that he still wanted to proceed with the telephone hearing on or around date several days after the telephone conversation with mr wagner the appeals officer received a facsimile dated date from mr wagner that confirmed mr wagner’s desire to participate in the august telephone hearing and reiterated his intent to audio record the hearing pursuant to sec_7521 and the recent tax_court decision keene v commissioner the appeals officer did not advise petitioner or mr wagner of respondent’s post-keene policy that a taxpayer would be permitted to audio record a face- to-face sec_6330 hearing but not a telephone hearing the telephone hearing scheduled for date was rescheduled for date and was convened on that date at the beginning of the hearing mr wagner again informed the appeals officer that he intended to audio record the hearing and the appeals officer again advised mr wagner that the appeals office’s policy did not permit audio recording mr wagner and the appeals officer agreed that they would consider the hearing started and then terminated with no substantive issues discussed because the appeals officer would not permit audio recording after mr wagner and the appeals officer agreed the hearing was terminated the appeals officer notified mr wagner that she would issue a notice_of_determination based on the information in her administrative file the parties stipulated that petitioner would have continued with the telephone hearing had he been permitted to audio record it on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner the notice_of_determination informed petitioner that respondent had determined that a levy was appropriate to collect the tax_liability on date the petition contesting the notice_of_determination was filed the only error petitioner alleged was that the sec_6330 hearing was not conducted in accordance with sec_7521 on date respondent’s answer in which he denied he erred as alleged was filed petitioner subsequently filed a motion for summary_judgment in his motion petitioner asserts there is no dispute as to any material facts and that he is entitled to audio record his sec_6330 telephone hearing as a matter of law we held a hearing on petitioner’s motion both petitioner and respondent appeared and were heard at the hearing petitioner argued in the alternative that he should have received some advance notice of the fact that if he had requested a face-to-face meeting then he would have been allowed to record it respondent’s position is that sec_7521 which authorizes taxpayers to record in-person interviews is not applicable to sec_6330 telephone hearings and that respondent had no obligation to notify petitioner of his policy regarding the recording of sec_6330 hearings a summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 b sec_6330 hearing sec_6331 provides that if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary2 is authorized to collect such tax by levy upon the taxpayer’s property however sec_6330 requires the secretary to send written 2the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made sec_6330 hearings are informal proceedings not formal adjudications 115_tc_329 115_tc_35 sec_301 d q a-d6 proced admin regs ordinarily a taxpayer is entitled under sec_6330 to a face-to-face hearing with the appeals_office 126_tc_237 sec_301_6330-1 q a-d6 and d7 proced admin regs if the taxpayer chooses not to participate in a face-to-face hearing however the taxpayer will be given an opportunity for a hearing by correspondence or by telephone sec_301 d q a-d7 proced admin regs once the taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of that opportunity the appeals officer after reviewing the administrative file may make a determination regarding whether respondent’s proposed collection action may proceed see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 c sec_7521 and the right to audio record an in-person interview sec_7521 provides that upon advance request of a taxpayer an officer_or_employee of the service shall permit the taxpayer to make an audio recording of any in-person interview relating to the determination or collection of any_tax however neither sec_7521 nor the legislative_history of sec_7521 directly and clearly defines or otherwise describes the term ‘in-person interview’ keene v commissioner t c pincite in his motion for summary_judgment petitioner contends that a telephone interview conducted pursuant to sec_6330 qualifies as an in-person interview within the meaning of sec_7521 citing keene petitioner contends that he is entitled under sec_7521 to audio record his telephone hearing we consider petitioner’s contentions below keene v commissioner and the definition of interview in keene we considered for the first time whether sec_7521 entitles a taxpayer to audio record a sec_6330 hearing in that case the taxpayer requested a sec_6330 hearing with the appeals_office and informed the appeals_office of his intent to audio record the hearing id pincite an appeals officer scheduled a face-to-face hearing with the taxpayer but informed him that the appeals_office would not allow audio or stenographic recordings of appeals_office cases id the taxpayer appeared for the face-to-face hearing id pincite when the appeals officer again informed the taxpayer that he would not be allowed to record the hearing the taxpayer decided he did not want the hearing because he could not record it id the taxpayer subsequently filed a petition in this court in which he argued that he should have been permitted to record the face-to-face hearing id the commissioner contended that the taxpayer had no right to record the sec_6330 proceeding because a sec_6330 hearing was not an in-person interview within the meaning of sec_7521 sec_7521 did not apply to hearings conducted by the appeals_office and a sec_6330 hearing was not covered by sec_7521 because it was a voluntary proceeding initiated by a taxpayer and was not an inquisitorial interview conducted by the examination or collection_division of the type described in sec_7521 id pincite we rejected the commissioner’s contentions in our analysis we acknowledged that sec_7521 and its legislative_history neither defined nor explained the term in- person interview id pincite consequently applying well- established principles of statutory interpretation our analysis focused on what constitutes an interview the term interview is defined by webster’s third new international dictionary unabridged as a meeting face to face a private conversation usu a formal meeting for consultation conference similar definitions appear in other dictionaries for example the american heritage dictionary 4th ed defines the term interview as a face to face meeting arranged for the discussion of some matter webster’s ii new riverside university dictionary defines the term as a formal face-to-face meeting and webster’s new collegiate dictionary defines the term as a formal consultation or a meeting at which information is obtained id pincite applying this analysis we concluded that a sec_6330 hearing has the characteristics of an ‘interview’ because the meeting between the taxpayer and the appeals officer is face-to- face private arranged for the discussion of specific matters and formal in the sense that it is prescribed by law id pincite emphasis added we also concluded that as the general and ordinary definitions of interview suggest we think the exchange of information that occurs between a taxpayer and an appeals officer during an administrative hearing conducted under sec_6330 constitutes an in-person interview within the meaning of that term as used in sec_7521 id pincite because we were also persuaded that a sec_6330 hearing is an integral part of the tax collection process and therefore relates to the ‘collection of any tax’ within the meaning of sec_7521 denying the taxpayer’s right to audio record would serve to undermine the safeguards in irs collection actions that congress created in sec_6330 the commissioner’s interpretation of sec_7521 would have the anomalous result of allowing audio recording of interviews that we typically do not review but not allowing recording of proceedings we are statutorily charged with reviewing and having a transcript of the sec_6330 hearing would facilitate judicial review of the determination made by the appeals_office with respect to the commissioner’s proposed levy we held that the taxpayer had a statutory right under sec_7521 to audio record his sec_6330 hearing id pincite however we did not specifically address when an interview qualifies as in-person in keene presumably because that aspect of the taxpayer’s argument was not contested by the commissioner and could not reasonably be disputed on the facts of the case that issue is now before us the meaning of in-person in sec_7521 as we acknowledged in keene sec_7521 does not define the term in-person interview although we held in keene that a face-to-face sec_6330 hearing qualified as an in-person interview within the meaning of sec_7521 we did not decide whether other kinds of sec_6330 hearings such as the telephone hearing involved in this case also qualified as an in-person interview where a term is not defined by statute it is appropriate to accord the term its ordinary meaning nw forest res council v glickman 82_f3d_825 9th cir keene v commissioner t c pincite and when there is no indication congress intended a specific legal meaning for the term courts may look to sources such as dictionaries for a definition keene v commissioner supra pincite see also 524_us_125 the term in- person is defined by merriam webster’s collegiate dictionary 10th ed as in one’s bodily presence similar definitions appear in other dictionaries for example the oxford dictionary and usage guide and the american heritage dictionary define the term as physically present and the new shorter oxford english dictionary vol defines the term as with one’s own bodily presence or personally the ordinary meaning of the term in person supports respondent’s argument that sec_7521 refers to a face-to- face meeting between the interviewer and the person being interviewed specifically in the context of sec_7521 an in-person interview according to respondent contemplates an interview between a taxpayer and or the taxpayer’s representative and an officer_or_employee of the service relating to the determination or collection of any_tax see sec_7521 this interpretation of the language of sec_7521 is also buttressed by sec_7521 and its legislative_history sec_7521 provides that in the case of an in- person interview with the taxpayer relating to either the determination or collection of any_tax the service is obligated to provide certain information to the taxpayer either before or at the initial interview sec_7521 and b the legislative_history of sec_7521 indicates that the service may meet this obligation with a written_statement handed to the taxpayer at or shortly before the initial in-person interview h conf rept pincite 1988_3_cb_473 together sec_7521 and the legislative_history suggest that congress envisioned an in-person interview as an interview where both a service representative and the taxpayer or his representative see sec_7521 are physically present and able to hand information to each other see also irs field serv advisory date and irs general litigation bulletin no date which generally distinguish sec_7521 in-person interviews from written communication or telephone conversations between the service and taxpayers we conclude therefore that the term in-person interview in sec_7521 refers to an interview in which the irs representative and the taxpayer and or his representative are face-to-face that is they are within each other’s physical presence d application to sec_6330 telephone hearing sec_1 whether sec_7521 entitles petitioner to make an audio recording of his sec_6330 telephone hearing respondent contends that there is a material difference between the sec_6330 hearing in keene and the sec_6330 hearing at issue here in keene v commissioner supra pincite the sec_6330 hearing was a face-to-face meeting between the taxpayer and the appeals officer in this case the sec_6330 hearing was telephonic and did not involve any face-to-face meeting between petitioner and the appeals officer respondent argues that the term in-person interview in sec_7521 requires a face-to-face meeting between the taxpayer and the presiding appeals officer petitioner contends however that keene confirms he is entitled to make an audio recording of his sec_6330 telephone hearing because the hearing relates to the collection of tax and involves an exchange of information that qualifies as an in-person interview as that term is used in sec_7521 and that it’s not an issue of whether it’s by telephone or not we disagree with petitioner for the following reasons first petitioner’s position that keene confirms he has a right to audio record his sec_6330 hearing pursuant to sec_7521 regardless of whether it takes place face-to- face by telephone or otherwise is not persuasive in keene we held that sec_7521 entitled the taxpayer to audio record his sec_6330 hearing because the hearing was an in- person interview with respect to the collection of tax we concluded that the hearing had the characteristics of a sec_7521 in-person interview in part specifically because the hearing between the taxpayer and the appeals officer is face-to-face id pincite emphasis added consequently our analysis in keene does not show that we considered the format of the sec_6330 hearing irrelevant to our holding instead our analysis in keene reveals that for purposes of our holding we only considered a face-to-face sec_6330 hearing see wright v commissioner tcmemo_2005_291 in keene this court held that taxpayers are entitled pursuant to sec_7521 to audio record a face-to-face sec_6330 hearing emphasis added second petitioner’s interpretation of keene is undermined by our application of keene since we issued the opinion we have never applied our holding in keene that a taxpayer is entitled to audio record his sec_6330 hearing to anything other than a face-to-face meeting see eg meyer v commissioner tcmemo_2005_81 affd without published opinion aftr 2d ustc par 9th cir date taylor v commissioner tcmemo_2005_74 frey v commissioner tcmemo_2004_87 see also yazzie v commissioner tcmemo_2004_ the court described the taxpayer’s sec_6330 face-to-face hearing as an in-person conference affd 153_fedappx_456 9th cir johnston v commissioner tcmemo_2004_224 the court again described the taxpayer’s sec_6330 face-to- face hearing as an in-person conference affd 153_fedappx_451 9th cir third and most significantly we reject petitioner’s position because as the general and ordinary definitions of in- person suggest a sec_6330 hearing that takes place by telephone is not a hearing where the parties or their representatives are within each other’s bodily presence or in- person to hold that a sec_6330 telephone hearing is an in-person interview for purposes of sec_7521 therefore would be contrary to well-settled rules of statutory construction because it would render the words in-person in sec_7521 meaningless 533_us_167 statute ought to be construed so that no clause sentence or word is rendered superfluous void or insignificant 412_us_609 all parts of a statute if at all possible are to be given effect for these reasons we hold that sec_7521 does not entitle petitioner to make an audio recording of his sec_6330 telephone hearing 3we recognize that several of the reasons we enumerated in keene to support our holding that sec_7521 entitles a taxpayer to audio record his sec_6330 face-to-face hearing would apply equally to a taxpayer who participates in a sec_6330 telephone hearing for example a sec_6330 telephone hearing is just as integral a part of the tax collection process as a face- to-face hearing and a transcript of a sec_6330 telephone hearing would facilitate judicial review of a determination made by the appeals_office with respect to a proposed levy by the commissioner just as a transcript of a face-to-face hearing would see 121_tc_8 however sec_7521 specifically limits a taxpayer’s right continued whether respondent was obligated to advise petitioner of his post-keene policy on audio recording sec_6330 hearings alternatively petitioner argues that respondent had an obligation to provide petitioner with information regarding his post-keene policy on audio recording sec_6330 hearings so that petitioner could have made an informed decision regarding the type of hearing to request respondent disagrees arguing that petitioner was offered a face-to-face hearing and rejected it in favor of a telephone hearing however respondent offered the face-to-face hearing and petitioner rejected it before we had decided keene we issued our opinion in keene on date more than a month before the date telephone hearing was convened respondent did not advise petitioner either before the date telephone hearing or at the beginning of the telephone hearing when petitioner renewed his request to audio record the hearing that petitioner could only audio record a face-to-face hearing sec_6330 requires that the secretary provide notice to a taxpayer of his right to a hearing before a levy is made on the taxpayer’s property or on his right to property continued to audio record collection interviews to those interviews that take place in-person and the courts may not depart from the statutory text because they believe some other arrangement would better serve the legislative goals herrgott v u s dist court for n dist of cal in re 306_f3d_726 9th cir sec_6330 provides that the notice shall include in simple and nontechnical terms the amount of the unpaid tax the right of the person to request the hearing and the proposed action by the secretary and the rights of the person with respect to such action sec_6330 and iii specifically requires that the person whose property may be subject_to a levy also be advised of the procedures applicable to the levy and sale of property under this title and the administrative appeals available to the taxpayer with respect to such levy and sale and the procedures relating to such appeals sec_6330 thus confirms that the commissioner has an affirmative obligation to notify a taxpayer whose property or rights to property could be adversely affected by a proposed levy of his administrative appeal rights and the procedures relating to such appeal respondent issued the notice advising petitioner of his right to a sec_6330 hearing before we decided keene petitioner contends in effect that respondent’s obligations to inform a taxpayer of his rights under sec_6330 do not end with the mailing of a notice petitioner maintains that respondent had an obligation to inform him of his right under 4we recognize that the notice furnished to petitioner under sec_6330 could not have included any explanation of his rights under sec_7521 and keene v commissioner supra because our opinion in keene had not yet been filed when the notice was mailed to petitioner sec_7521 to audio record a sec_6330 face-to-face hearing but not a telephone hearing under the circumstances of this case we do not have to reach this issue respondent does not dispute for purposes of petitioner’s motion that on or before the date of petitioner’s sec_6330 hearing respondent had adopted at least informally an administrative position regarding the effect of our opinion in keene on a taxpayer’s right to audio record a sec_6330 hearing post-keene policy in addition respondent admits that 5on date approximately months after we filed our opinion in keene the office_of_chief_counsel issued notice cc-2003-031 date to provide guidance to irs personnel as to when the internal_revenue_service office of appeals will offer a taxpayer a face-to-face conference in a lien and levy case arising under sec_6320 or sec_6330 in notice cc-2003- the office_of_chief_counsel limited a taxpayer’s right to obtain a face-to-face conference in a proceeding under sec_6320 or sec_6330 in situations where the taxpayer has raised in his hearing request only frivolous or groundless arguments the notice provides that if a taxpayer who has raised only frivolous or groundless arguments in his hearing request satisfies the appeals_office that he is prepared to discuss nonfrivolous issues the taxpayer may be offered a face-to-face conference and if he requests to do so the taxpayer may audio record the conference in accordance with sec_7521 and keene v commissioner supra effective date the service revised internal_revenue_manual irm sec special collection appeals programs to establish procedures for recording face-to-face hearings before the appeals_office and to set forth requirements for making an audio recording of an appeals_office conference specifically irm sec acknowledges our opinion in keene and confirms that the appeals_office will allow audio recordings of all types of cases that have face-to-face conferences on issues that are not deemed frivolous but will not allow recordings of telephone conferences under administration irm cch sec at continued the appeals officer did not advise petitioner or his representative of respondent’s post-keene policy prohibiting the audio recording of sec_6330 telephone hearings but permitting the audio recording of a face-to-face hearing petitioner understandably complains that respondent’s failure to inform him of the policy deprived him of the opportunity to make an informed decision regarding the format of his sec_6330 hearing and his right under sec_7521 to audio record it petitioner states and respondent does not dispute that if petitioner had known about respondent’s policy petitioner would have requested a face-to-face hearing so that he could have exercised his right under sec_7521 to audio record his sec_6330 hearing we are not aware of any service publication or announcement that would have put petitioner on notice of respondent’s post- keene policy before or at petitioner’s scheduled sec_6330 hearing on date the regulations in effect on august continued big_number conference and settlement practice see sec at big_number audio and stenographic recording of conferences and sec at big_number recording requirements which were amended effective date to provide for audio recording of all cases that have face-to-face conferences on issues that are not deemed frivolous 6respondent does not allege that petitioner has asserted only frivolous or groundless arguments in his hearing request nor does he contend that petitioner had no right to have a sec_6330 face-to-face hearing rather respondent contends that petitioner was given the opportunity to have a sec_6330 face-to- face hearing but requested a telephone hearing instead did not set forth respondent’s post-keene policy regarding audio recording of sec_6330 hearings and respondent did not issue any guidance regarding the policy until date we recognize that our opinion in keene was not filed until date less than months before petitioner’s sec_6330 hearing was convened we also recognize that the service must have some reasonable period of time to evaluate the effect of an opinion like keene and to educate its personnel regarding its application nevertheless it is uncontested that as of date respondent had concluded that the right to record a sec_6330 hearing that we recognized in keene is limited to those sec_6330 hearings conducted face-to-face this court may remand a case to the internal_revenue_service for a sec_6330 hearing in appropriate circumstances see 117_tc_183 kelby v commissioner tcmemo_2005_25 if a taxpayer is not afforded a proper opportunity for a sec_6330 hearing we can remand for a hearing if we believe it is necessary or productive while we acknowledge that petitioner was offered a face-to-face hearing and rejected it in favor of a telephone hearing we also recognize that petitioner made his decision before keene was released and before respondent had issued any administrative guidance regarding its post-keene position in light of keene and the unusual circumstances established by the undisputed facts in this case we conclude in the exercise of our discretion that petitioner should be given the opportunity to have a face- to-face hearing which petitioner may audio record in accordance with sec_7521 consequently we shall grant petitioner’s motion for summary_judgment in part in that we shall remand petitioner’s case to the appeals_office for further proceedings consistent with this opinion and we shall deny petitioner’s motion to the extent that it asserts a right under sec_7521 to audio record a sec_6330 telephone hearing to reflect the foregoing an appropriate order will be issued 7respondent does not contend that petitioner has asserted frivolous or groundless positions consequently this is not a case where it would be unproductive to remand the case see eg 117_tc_183 williams v commissioner tcmemo_2005_94
